Case 1:20-cv-00509-JJM-PAS Document 5 Filed 12/07/20 Page 1 of 2 PageID #: 34




                                                               20-cv-00509-JJM-PAS




                              Anne Armstrong
                              99 Hudson Pond Road
                              West Greenwich, RI 02817




          December 07, 2020                       /s/ Hanorah Tyer-Witek
                                                       Clerk of Court
Case 1:20-cv-00509-JJM-PAS Document 5 Filed 12/07/20 Page 2 of 2 PageID #: 35




               20-cv-00509-JJM-PAS
